Case 2:20-cv-07962-RGK-AS Document 35 Filed 03/22/21 Page 1 of 1 Page ID #:706



  1

  2
                                                                      JS-6
  3

  4

  5

  6

  7

  8                         UNITED STATES DISTRICT COURT

  9               CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION

 10

 11    WILLIAM ROBERT BRAMSCHER,             CASE NO. CV 20-07962-RGK (AS)

 12                      Petitioner,              JUDGMENT
 13          v.

 14    CRAIG KOENING,

 15                      Respondent.

 16

 17

 18         Pursuant to the Order Accepting Findings, Conclusions and

 19   Recommendations of United States Magistrate Judge,
 20

 21         IT IS ADJUDGED that the Petition is denied and dismissed

 22   without prejudice.

 23
            DATED: March 22, 2021
 24

 25
                                               ___________    _________ ____
 26                                                   R. GARY KLAUSNER
                                                UNITED STATES DISTRICT JUDGE
 27

 28
